DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species:

 Species Election 1: Applicant is required to elect a single type of disease for treatment with the anti-CD38 antibody from multiple myeloma, respiratory disorder, thoracic disorder or mediastinal disorder as recited in claims 2, 23, 48, 60, and 71. 

 Species Election 2: Applicant is required to elect a single administration regimen for the first dose of anti-CD38 antibody from claim 5 a) and b), and claim 23. For example, the first dose is infused at a rate of 25mL/hr for a first hour, and wherein the infusion rate is increased by 25mL/hr every 30 minutes after the first hour to a maximum infusion rate or 150mL/hr until the 250mL volume is infused, as recited in claim 5 a) and claim 23.

 Species Election 3: Applicant is required to elect a single administration regimen for 
the second dose of anti-CD38 antibody from claim 7 a), b), and c), and claim 23. For example, the second dose is infused at a rate of 50mL/hr for a first 30 minutes, wherein the infusion rate is increased by 50mL/hr for a second 30 minutes, and wherein the infusion rate is increased by 100mL/hr every 30 minutes after the second 30 minutes to a maximum infusion rate of 200mL/hour until 250mL volume as recited in claim 7 a) and claim 23.

 Species election 4: Applicant is required to elect a single administration regimen for the third dose of anti-CD38 antibody from claim 11 a) and b), and claim 23. For example, the third dose is infused at a rate of 100mL/hr for a first 30 minutes and wherein the infusion rate is increased by 50mL/hr every 30 minutes after the first 30 minutes until the 250mL volume is infused, as recited in claim 11 b) and claim 23.

 Species Election 5: Applicant is required to elect a single administration regimen for the fourth dose of anti-CD38 antibody from claim 14 a) and b) and claim 26. For example, the fourth dose is infused at a rate of 200 mL/hr until the 250mL volume is infused, as recited in claim 14 a).

 Species election 6: Applicant is required to elect a single administration regimen for dose of anti-CD38 antibody following the fourth dose from claim 18 a) and b) and claim 26. For example, an infusion rate of 200mL/hr until the 250mL volume is infused, as recited in claim 18 a). 

The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 17, 21, 51-53, and 85-87 are generic.

the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification.
the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter.
the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
A telephone call was not made due to the complexity of the species election requirement.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREY L BUTTICE whose telephone number is (571)270-5049. The examiner can normally be reached M-Th 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 





/AUDREY L BUTTICE/Examiner, Art Unit 1647          

/JOANNE HAMA/Supervisory Patent Examiner, Art Unit 1647